Citation Nr: 1527613	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-41 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service connected sinusitis with headaches.

2. Entitlement to an initial rating in excess of 10 percent for service connected allergic rhinitis.

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that assigned 10 percent ratings for sinusitis and allergic rhinitis, after granting service connection for the same.  The Veteran now contests the initial ratings. 

The Veteran has claimed that he is unemployable as a result of his service-connected conditions, including his sinusitis and rhinitis.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  The claim for TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The Board observes that the Veteran requested a hearing in association with his claim; however, in February 2011, the Veteran withdrew his hearing request in writing.  

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service connected sinusitis and rhinitis, has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim in June 2015 for TDIU in part based on his service connected sinusitis and rhinitis.  The Board considers this evidence of a worsening of the Veteran's conditions, as he was still employed at the time of his last VA examination in October 2012.  Additionally, the Veteran's representative submitted a statement in June 2015 requesting updated VA examinations based on the age of the last examination.  The Board also notes that the October 2012 VA examiner did not fully describe the frequency or severity of the Veteran's sinusitis symptoms such that the claim can be adequately adjudicated.  Accordingly, the Veteran must be scheduled for current, adequate VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the TDIU claim, the Veteran claims that he is now unable to work due, in part, to his service connected sinusitis and rhinitis, which have been remanded herein.  The readjudication of the remanded claims may affect the TDIU claim.  These issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).




Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from February 2012 to the present.  After obtaining any necessary authorizations, request any outstanding private treatment records pertaining to the Veteran's claims.  If the requested records are unavailable, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2. Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his sinusitis and allergic rhinitis.  All indicated tests and studies must be performed.  The examiner must review the claims file, including a copy of this remand, and should note that review in the report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected sinusitis and allergic rhinitis, including the frequency of the symptomatology. 

The examiner should also specifically comment on functional impairment experienced by the Veteran as a result of his service-connected sinusitis and rhinitis.

3. Then readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







